Citation Nr: 1613523	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an effective date earlier than February 5, 2010 for service connection for basal cell carcinoma, status post-surgical resection.

2. Entitlement to a temporary total rating based upon the need for convalescence under 38 C.F.R. § 4.30 for treatment of service-connected basal cell carcinoma.

3. Entitlement to a compensable initial disability rating for a post-surgical scar of the face, residual of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to June 1978 and October 1987 to May 1992.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in April 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a compensable rating for loss of teeth has been raised by the record during the April 2015 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an initial compensable disability rating for a post-surgical scar of the face, residual of basal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's claim for service connection for basal cell carcinoma, status post-surgical resection was received on February 5, 2010.

2. The Veteran's February 5, 2010 claim was the earliest communication VA received requesting a determination of entitlement or evidencing a belief in entitlement to a benefit in connection with the Veteran's basal cell carcinoma.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to February 5, 2010 for the grant of entitlement to service connection for basal cell carcinoma, status post-surgical resection are not met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.157, 3.400 (2012).

2. The criteria for a temporary total disability rating for convalescence are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Regarding the Veteran's earlier effective date claim and increased rating claims, VA has met all statutory and regulatory notice and duty to assist provisions. The Veteran was provided notice in connection with his claim in a February 2010 letter; however, the grant of service connection for basal cell carcinoma, status post-surgical resection and a facial scar represented a full grant of his claim, and thus the filing of a notice of disagreement with the effective date and disability evaluation did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements. Therefore, any defect as to notice is not prejudicial. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

The Veteran's service treatment records and VA medical treatment records have been obtained. Also, the Veteran was provided VA examinations in April and August 2012. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015). This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise. 38 C.F.R. § 3.159(c)(4) (2015); Barr v Nicholson,  21 Vet. App. 303(2007). 

Regarding the Veteran's Travel Board hearing, 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) (2015).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Earlier Effective Date

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015). Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In his October 2012 Notice of Disagreement (NOD), the Veteran contended that the report from the hospital attached to his NOD should qualify as an informal claim and establish September 17, 2009 as the effective date under 38 C.F.R. § 3.157. In his July 2014 statement, the Veteran contends that the appropriate date of claim should have been the time of his surgery in September 2009 and that if he had known at the time he was dealing with basal cell carcinoma, he would have submitted an earlier claim. The Veteran alleges this was a failure in the duty to assist by VA. At his April 2015 Travel Board hearing, the Veteran admitted that he did not file a claim until February 2010 but contended that he was entitled to a September 2009 effective date.

38 C.F.R. § 3.15 provides that the effective date of compensation benefits will be the date of receipt of a claim or the date when entitlement arose, whichever is later. It provides an exception where once a formal claim has been allowed, receipt of a report of hospitalization may be accepted as an informal claim for increased benefits or an informal claim to reopen. 

Even if entitlement to service connection had arisen prior to February 5, 2010, there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015). 

Under the-applicable 38 C.F.R. § 3.157, a report of examination or hospitalization from a VA facility or uniformed services medical facility could serve as an informal claim for increase or to reopen. However, the regulation specifically provides that the provision is only applicable "once a formal claim . . . for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b) .

The Veteran's report of hospitalization cannot serve as a basis for an earlier effective date under this section, because the Veteran had not previously submitted a claim for service connection that had been denied. The report of hospitalization could only be the basis for an informal claim to reopen or a claim for increased benefits. Because the Veteran had not previously filed a claim of service connection for basal cell carcinoma, the provision cited by the Veteran is not applicable. 

Accordingly, the Board finds that the claim for an effective date prior to February 5, 2010, for the grant of entitlement to service connection for basal cell carcinoma, status post surgical resection must be denied.

Temporary Total Rating

"A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first date of the month following such hospital discharge or outpatient release." 38 C.F.R. § 4.30. 

The Veteran contends that he is entitled to a temporary total rating from September 2009 to February 2010 for treatment of his basal cell carcinoma, status post-surgical resection. However, as explained above, the Veteran is not entitled to service connection prior to February 5, 2010. Therefore, he cannot be entitled, as a matter of law, to a temporary total disability rating prior to February 5, 2010 and this claim must be denied. 


ORDER

An effective date prior to February 5, 2010, for the grant of entitlement to service connection for basal cell carcinoma, status post-surgical resection is denied.

A temporary total disability rating for basal cell carcinoma, status post-surgical resection under 38 C.F.R. § 4.30 is denied.


REMAND

The Veteran contends that his service-connected facial scar is painful and disfiguring, entitling him to an initial compensable rating. A VA medical examination would assist in determining the current severity of the Veteran's service-connected facial scar. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected post-surgical scar of the face, residual of basal cell carcinoma. 

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such a review was accomplished. The purpose of the examination is to determine the current severity of the Veteran's a post-surgical scar of the face, residual of basal cell carcinoma and its impact on his occupational and social functioning.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must determine the current severity of the Veteran's a post-surgical scar of the face, residual of basal cell carcinoma and provide the Veteran with any and all appropriate tests.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


